Citation Nr: 0311372	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for lumbar disc disease, 
with irritation at L4-5, S1.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to April 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

In March 2003, the Board remanded this claim in order for the 
veteran to be afforded a videoconference hearing before a 
Veterans Law Judge.  In April 2003, the veteran withdrew his 
request for a videoconference hearing.  There are no 
additional hearing requests of record.  


FINDING OF FACT

The veteran is not shown to have a lumbar spine disorder that 
is causally or etiologically related to active service, that 
was manifested within one year of separation from service, or 
that is causally or etiologically related to service-
connected neuralgia of the right ilioinguinal and 
genitofemoral nerves. 


CONCLUSION OF LAW

The veteran's lumbar disc disease, with irritation at L4-5, 
S1, was not incurred in or aggravated by active service, or 
within one year of separation from service, and is not 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case and supplemental 
statement of the case, together have adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, in September 2001, the RO sent a letter 
to the veteran explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter also told him exactly 
what evidence was needed to substantiate a claim for service 
connection and informed him what evidence VA had already 
obtained at that time.  The veteran was asked to identify all 
VA and private health care providers who had records 
pertinent to his claim and to complete releases for each such 
provider.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the VCAA notification letter sent to the 
veteran in September 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid to the extent it provides 
a claimant "not less than 20 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed. 

With respect to VA's duty to assist the veteran, the veteran 
has not referenced any outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claim.  The RO 
has obtained all VA and private evidence identified by the 
veteran.  In other words, there is no basis for speculating 
that evidence exists that VA has not obtained.  The veteran's 
service medical records have been obtained and are associated 
with the claims file, as are VA outpatient treatment records 
and private medical reports.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The veteran was provided with several VA examinations between 
1993 and 2001.  The September 2001 examination report 
included an opinion as to the etiology of the veteran's 
claimed low back disorder.  Further examination is not needed 
because there is no competent evidence that the claimed 
condition may be associated with the veteran's military 
service or his service-connected disability.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions; VA treatment 
records dated 1993 to 2002; VA examination reports dated 
between 1993 and 2001; and private medical records dated in 
2001.  Although the Board has an obligation to prove reasons 
and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, on this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuing symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
arthritis may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307 and 
3.309.  The Board notes the veteran has been diagnosed with 
spondylosis, which is a degenerative condition, so 
consideration will be given to the laws regarding presumptive 
service connection.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

The veteran is seeking entitlement to service connection for 
lumbar disc disease with irritation at L4-5, S1, on both 
direct and secondary bases.  In essence, he contends that his 
lumbar disc disease had its onset during active service or 
resulted from his service-connected neuralgia of the right 
ilioinguinal and genitofemoral nerves.  The Board has 
carefully reviewed the evidence of record and has determined 
that, for the reasons and bases to be explained below, the 
veteran's lumbar disc disease was not incurred in or 
aggravated by active service, or within one year of 
separation from service.  It is also not proximately due to, 
or the result of, his service-connected neuralgia.  
Therefore, service connection cannot be granted.  

Presumptive service connection cannot be granted for the 
veteran's lumbar disc disease.  The veteran's service medical 
records contain no complaints, treatment, or diagnoses of any 
low back pain or disorder.  In addition, a July 1993 VA 
examination report indicated that the veteran's spine was 
"normal."  A May 1994 CT scan reported that a central disc 
bulge at L4-5 was "highly suspected."  However, the 
diagnosis was unconfirmed as the report indicated that there 
was "no definite evidence of disc herniation."  The veteran 
received a confirmed diagnosis in September 1994 when an MRI 
report noted mild changes of degenerative spondylosis of the 
lumbosacral spine.  As the veteran was not diagnosed with 
degenerative spondylosis until September 1994, more than one 
year after separation from service, service connection on a 
presumptive basis fails.  

Service connection is also not warranted for the veteran's 
lumbar disc disease occurring as a result of active service.  
As stated previously, in order for service connection to be 
granted on a direct basis, elements of a current disability, 
in-service disease or injury, and medical nexus must be met.  
See Hickson, supra.  

The evidence has demonstrated that the veteran was diagnosed 
with lumbar disc disease at L4-5 on several occasions.  This 
disorder was initially confirmed by an MRI of the veteran's 
lumbosacral spine in 1994.  Most recently, in September 2001, 
the veteran was diagnosed with lumbar disc disease with 
irritation at L4-5, S1.  As such, there is sufficient 
evidence to show that the veteran suffers from a current low 
back disability.  

With respect to evidence of an in-service disease or injury, 
the veteran's service medical records are negative for 
evidence of any low back pain or disorder.  Medical 
examinations conducted at induction and at separation reflect 
that the veteran's spine was "normal."  The only treatment 
pertaining to the veteran's back during service was the 
removal of two moles from his mid back in 1988.  The veteran 
alleges the back condition originated with the groin injury 
in 1991.  However, the records concerning extensive treatment 
for this condition, including September 1992 hospitalization 
records, show no complaints of back pain, as opposed to groin 
pain.  Thus, there is no evidence that the veteran actually 
had a chronic low back disorder during active service.  

The evidence has demonstrated that the veteran suffers from a 
current low back disorder.  However, there is no evidence of 
any in-service disease or injury relating to the veteran's 
lower back.  Thus, a medical nexus opinion linking the 
veteran's current back disorder to active service is 
necessarily missing.  Private medical records dated in 
September and October 2001 include reports that the veteran 
had low back pain since 1991.  In particular, he asserted 
that his low back pain began during service when he pulled a 
hangar drawer closed.  He reported that he had intermittent 
back problems since that time, increasing over the prior 6 
months.  Neither examiner has opined whether the veteran's 
back pain began during active service, and the record does 
not contain evidence that the veteran injured his low back 
during service.  Instead, the evidence has demonstrated that 
he injured his groin during that time.  While the examiners 
reported the veteran's contentions, they did not render an 
opinion as to etiology.  Such an opinion would have relied at 
least partially on an veteran's rendition of medical history 
and the Board would not be bound to accept the medical 
conclusions offered, as they would have no greater probative 
value than the facts alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Absent an objective 
medical opinion linking the veteran's lumbar disc disease to 
active service, the veteran's claim of service connection on 
a direct basis fails. 

The veteran's lumbar disc disease is also not shown to be 
related to, or the proximate result of, his service-connected 
neuralgia of the right ilioinguinal and genitofemoral nerves.  
As stated previously, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: evidence of a current disability; 
evidence of a service-connected disability; and medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
supra.  

While the record contains evidence that the veteran suffers 
from a current disability, lumbar disc disease, and that he 
has been service-connected for neuralgia of the right 
ilioinguinal and genitofemoral nerves, there is no evidence 
linking the two disorders.  In fact, the only etiological 
opinion of record discussing both the veteran's low back 
disorder and his neuralgia is the September 2001 VA 
examination report.  That examiner stated that the veteran's 
lumbar disc disease with irritation at L4-5, S1 was "not 
likely" related to his ilioinguinal neuralgia.  The examiner 
based his opinion on a complete review of the claims file and 
a physical examination.  

As the record contains no objective medical evidence linking 
the veteran's current lumbar disc disease to his service-
connected neuralgia of the right ilioinguinal and 
genitofemoral nerves, service connection on a secondary basis 
necessarily fails.  

To the extent that the veteran ascribes his current lumbar 
disc disease to active service or to his service-connected 
neuralgia of the right ilioinguinal and genitofemoral nerves, 
it is well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's lumbar disc disease is proximately 
due to, or the result of, his service-connected neuralgia of 
the right ilioinguinal and genitofemoral nerves, or otherwise 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding the benefit of the doubt, but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's claim.  The appeal 
is accordingly denied.


ORDER

Service connection for lumbar disc disease with irritation at 
L4-5, S1 is denied. 

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

